Case 2:19-cv-04373-JAK-AS Document 96-7 Filed 10/30/20 Page 1 of 4 Page ID #:5538




   1
   2
   3
   4
   5
   6
   7                   UNITED STATES DISTRICT COURT
   8     CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
   9
  10
  11
       MICHAEL RAZIANO, BRIAN                  Case No. 19-CV-04373 JAK (ASx)
  12   TRAISTER, and CHRIS VALDEZ, on          Assigned to United States District Judge
  13   behalf of themselves and all others     John A. Kronstadt
       similarly situated,
  14
  15              Plaintiffs,
            v.                                 [Proposed] ORDER GRANTING
  16                                           MOTION FOR PRELIMINARY
  17   ALBERTSON’S LLC, a Delaware             APPROVAL OF CLASS ACTION
       Limited Liability Company; and DOES     SETTLEMENT
  18   1 through 50, Inclusive,
  19
                  Defendants.                  Date: February 8, 2021
  20                                           Time: 8:30 a.m.
  21                                           Ctrm: 10B

  22
  23
  24
  25
  26
  27
  28

         ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:19-cv-04373-JAK-AS Document 96-7 Filed 10/30/20 Page 2 of 4 Page ID #:5539




   1            On October 30, 2020, Plaintiffs filed their Motion for Preliminary Approval of
   2   Class Action Settlement. The Court has considered Plaintiffs’ Motion and supporting
   3   evidence as well as the Joint Stipulation for Class Action and PAGA Settlement and
   4   Release of Claims (“Settlement Agreement”), 1 and [Proposed] Notice. The Court also
   5   balanced a number of factors relevant to the claims asserted in the operative
   6   Complaint, including the strength of Plaintiffs’ allegations and claims; the defenses
   7   advanced by the Defendants, the risk, expense, complexity, and likely duration of
   8   further litigation; the risk of maintaining class action status throughout the case and
   9   through trial; the amount offered in settlement; the extent of discovery completed and
  10   the stage of the proceedings; and the experience and views of counsel.
  11            Based on the foregoing,
  12            IT IS HEREBY ORDERED THAT:
  13            1.    The action is a class action brought on behalf of a class of all non-
  14   exempt transportation drivers employed by Defendant at Defendant’s Irvine or Brea
  15   Distribution Centers in the State of California at any time from March 21, 2015,
  16   through October 13, 2020.
  17            2.    The Court hereby conditionally certifies the proposed Class.
  18            3.    The class action settlement set forth in the Settlement Agreement is
  19   preliminarily approved as it appears to be fundamentally fair, adequate and within the
  20   range of reasonableness. See Fed. R. Civ. P. 23(e); Rodriguez v. West Publ’g Corp.,
  21   563 F.3d 948, 964-64 (9th Cir. 2009). The Court finds the Settlement Agreement to
  22   be presumptively valid, subject only to any objections that may be raised at the Final
  23   Approval hearing.
  24   ///
  25   ///
  26
  27   1 Undefined capitalized terms used herein have the same meaning ascribed to them in
       the Settlement Agreement.
  28
                                                  1
             ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:19-cv-04373-JAK-AS Document 96-7 Filed 10/30/20 Page 3 of 4 Page ID #:5540




   1            4.    For purposes of the proposed settlement, the Court hereby approves
   2   Cohelan Khoury & Singer, the Phelps Law Group, and The Carter Law Firm as Class
   3   Counsel.
   4            5.    The Court hereby approves Plaintiffs Michael Raziano, Brian Traister,
   5   and Chris Valdez as class representatives.
   6            6.    The Court hereby approves Simpluris, Inc. as Settlement Administrator
   7   for the purpose of this settlement.
   8            7.    The Court approves, as to form and content, the proposed Notice.
   9            8.    The Court directs the mailing, by first class mail, of the Notice to the
  10   Class Members in accordance with the procedures and schedule set forth in the
  11   Settlement Agreement. The Court finds that the methods and dates selected for the
  12   mailing of these documents meet the requirements of due process, provide the best
  13   notice practicable under the circumstances and constitute due and sufficient notice to
  14   all persons entitled to notice.
  15            9.    Pending the Court’s final approval of the Settlement Agreement, all
  16   proceedings in this action, except those related to claims administration and approval
  17   of the Settlement Agreement, are stayed.
  18            10.   Members of the Class who object to the Settlement Agreement are not
  19   required to appear at the Final Approval Hearing. However, persons wishing to be
  20   heard orally in opposition to the approval of the Settlement Agreement are required
  21   to state in their written objection their intention to appear at the hearing.
  22            11.   Plaintiffs shall file their Motion for Attorney’s Fees and Litigation
  23   Expenses no later than fourteen (14) days before the date established pursuant to
  24   Sections 37 and 38 of the Settlement Agreement for Class Members to submit written
  25   objections to the Settlement.
  26   ///
  27   ///
  28
                                                   2
             ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:19-cv-04373-JAK-AS Document 96-7 Filed 10/30/20 Page 4 of 4 Page ID #:5541




   1         12.    Under no circumstances shall this Order be construed, deemed or used
   2   as an admission, concession or declaration by or against Defendants of any fault,
   3   wrongdoing, breach or liability. Nor shall the Order be construed, deemed or used as
   4   an admission, concession or declaration by or against class representative or members
   5   of the Settlement Class that the claims lack merit or that the relief requested in the
   6   instant action is inappropriate, improper or unavailable, or as a waiver by any party of
   7   any defenses or claims he, she, or it may have.
   8         13.    Should the Settlement Agreement not be finally approved, or should the
   9   Effective Date, as that term is defined in the Settlement Agreement, not occur, this
  10   Order shall be null and void and of no further force and effect, and the parties shall be
  11   restored to their respective positions prior to the execution of the Settlement
  12   Agreement.      Upon such nullification, neither this Order nor the Settlement
  13   Agreement shall be used or referred to for any purpose in this action or in any other
  14   proceeding, and the Settlement Agreement and all negotiations thereto shall be
  15   inadmissible.
  16         14.    The Final Approval Hearing will be held on _______________, 2021, at
  17   8:30 a.m.
  18   IT IS SO ORDERED.
  19
  20   DATED: ________________, 2021
                                                     ______________________________
  21                                                 Honorable John A. Kronstadt
  22                                                 United States District Judge

  23
  24
  25
  26
  27
  28
                                                 3
          ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
